                         Case 3:21-cv-03013-SI Document 38 Filed 08/17/21 Page 1 of 2




 1   GEORGE C. HUTCHINSON (SBN 138735)
     PATRICK L. BLAIR (SBN 201345)
 2   LEGAL SOLUTIONS 2 U
     A Professional Corporation
 3   18201 Von Karman, Ste. 701
     Irvine, California 92616
 4   Telephone: (855) 755-2928
     Facsimile: (855) 755-2928
 5   gchutchinson@legalsolutions2u.com
 6   Attorneys for Defendant:
     BRANDREP, LLC
 7

 8                                                        UNITED STATES DISTRICT COURT
 9                                                  NORTHERN DISTRICT OF CALIFORNIA
10                                                                 SAN FRANCISCO DIVISION
11                                                                                                Case No. 3:21-CV-03013-SI
12
        A1 ON TRACK SLIDING DOOR
13      REPAIR AND INSTALLATION,
        INC, SYLVIA SCHICK, and
14      DEBORAH SCHICK, individually
        and on behalf of all others similarly
15      situated,                                                                                 BRANDREP, LLC’S NOTICE
                                                                                                  OF MOTION AND MOTION TO
16                                                                                                SET ASIDE DEFAULT (FRCP
                                                                                                  55(c)); PROOF OF SERVICE
17                                                      Plaintiffs,
18

19                                       vs.
20

21      BRANDREP, LLC, a Delaware
        limited liability company,                                                                Date: September 24, 2021
22                                                                                                Time: 10:00 a.m.
                                                                                                  Courtroom: 1
23                                                                                                Judge: Hon. Susan Illston
24                                                      Defendant.                                First Amended Complaint Filed on
                                                                                                  April 29, 2021
25

26

27

28
                                 BRANDREP, LLC’S NOTICE OF MOTION AND MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate Default\00.Notice - Mtn to Vacate
     Default 08.17.2021.doc                                                                 1
                         Case 3:21-cv-03013-SI Document 38 Filed 08/17/21 Page 2 of 2




 1         BRANDREP, LLC’S NOTICE OF MOTION AND MOTION TO SET ASIDE
 2                                                                      DEFAULT (FRCP 55(c))
 3                TO PLAINTIFF AND ITS ATTORNEYS OF RECORDS:
 4                Please take notice that on September 24, 2021 at 10:00 a.m. or as soon thereafter as
 5   counsel may be heard by the above-entitled court, located at 450 Golden Gate Avenue
 6   San Francisco, CA 94102 via Zoom or other court approved electronic appearance,
 7   defendant will and hereby does move the court pursuant to Rule 55(c) of the Federal
 8   Rules of Civil Procedure to set aside the default entered by the Clerk on August 10, 2021.
 9                This motion is brought on the following grounds: good cause, excusable neglect,
10   surprise, which caused Defendant not to respond in the time set by law to the first
11   amended complaint. Defendant has a good and meritorious defense to the first amended
12   complaint to the claims for relief alleged.
13                 This motion is based on this Notice of Motion and Motion, the memorandum of
14   points and authorities filed herewith, the declaration of George C. Hutchinson, the
15   declaration of Patrick L. Blair, and upon such other matters as may be presented to the
16   Court at the time of hearing.
17

18   Dated: August 17, 2021                                                                         LEGAL SOLUTIONS 2 U
19
                                                                                                    A Professional Corporation

20

21                                                                                                  /s/ Patrick L. Blair
                                                                                                    Patrick L. Blair
22                                                                                                  Attorney for Defendant
23                                                                                                  Brandrep, LLC

24

25

26

27

28
                                 BRANDREP, LLC’S NOTICE OF MOTION AND MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate Default\00.Notice - Mtn to Vacate
     Default 08.17.2021.doc                                                                 2
